Name: Commission Regulation (EEC) No 308/88 of 2 February 1988 correcting Regulations (EEC) No 1956/87 and (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /6 Official Journal of the European Communities 3 . 2. 88 COMMISSION REGULATION (EEC) No 308/88 of 2 February 1988 correcting Regulations (EEC) No 1956/87 and (EEC) No 3938/87 fixing the mone ­ tary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 and 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 57/88 0, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (*), as last amended by Regulation (EEC) No 3876/87 (6) ; whereas from 1 January 1988 those monetary compensatory amounts were fixed by Regulation (EEC) No 3938/87 Q, as last amended by Regulation (EEC) No 248/88 (8) ; Whereas Commission Regulation (EEC) No 3153/85 (9), as last amended by Regulation (EEC) No 3770/87 ( l0), lays down detailed rules for the calculation of monetary compensatory amounts ; Whereas the wording of note 19 introduced by Commis ­ sion Regulation (EEC) No 3509/87 (u) does not meet the required purpose ; whereas it should therefore be supple ­ mented ; whereas that note should also be introduced into Regulation (EEC) No 3938/87 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 1 . Note 19 in Part 8 of Annex I to Regulation (EEC) No 1956/87 reads as follows : '( 19) The monetary compensatory amount is applicable to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for consumption.' 2. Note 19 is introduced into Part 8 of Annex I to Regulation (EEC) No 3938/87 opposite CN code 2106 90 99 : X19) For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treat ­ ment are intended for the manufacture of beverages for consumption.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the party concerned, it shall apply from 7 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 6.I1) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 6, 9 . 1 . 1988 , p . 24. 0 OJ No L 186, 6 . 7 . 1987, p. 3 . 0 OJ No L 368, 28 . 12. 1987, p . 1 . 0 OJ No L 372, 31 . 12. 1987, p. 1 . (8) OJ No L 29 , 1 . 2. 1988 , p . 1 . (') OJ No L 310 , 21 . 11 . 1985, p. 4.' (10) OJ No L 355, 17. 12. 1987, p . 16 . (") OJ No L 334, 24. 11 . 1987, p. 9 .